                                                                                                                FILED
            Case 20-20111     Doc 55     Filed 04/15/20 Entered 04/15/20 15:28:15            Desc Main
                                           Document     Page 1 of 1
                     UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                                         WYOMING
                                       Minutes of Proceeding

 Date: April 15, 2020                                           HONORABLE Cathleen D. Parker, Presiding 3:27 pm, 4/15/20
                                                                                                              Tim J. Ellis
                                                                Location: Telephone Conference               Clerk of Court


 In re: Mountain States Rosen LLC                               Case No: 20-20111
                                             Debtor(s)          Chapter 11

Appearances

 Debtor(s)      Mountain States Rosen LLC                Counsel         Brad Hunsicker; James T. Markus

 Creditor       MPSC, Inc.                               Counsel         Isaac Sutphin

 Creditor(s)   CoBank ACB                                Counsel        Brad Dempsey, Travis Jordan, Mike Stewart,
                                                                        Sam Williams, Wayne Grafuss, and Taylor
                                                                        Witt

 UST                                                     Counsel        Dan Morse

Proceedings: Hearing on Debtor's Motion for Conditional Use of Cash Collateral (ECF No. 20), the objection filed
by MPSC, Inc. (20), the objection filed by CoBank ACB (ECF No. 45), and Debtor's reply (ECF No. 51)

Witness sworn and testified: N/A
Orders:
☒       Relief sought ☒ Granted ☐ Denied                ☐ Case Dismissed     ☐ Continued
☐       Matter taken under advisement
☐       Formal order or judgment to enter               To be prepared
☒       These minutes constitute the Court’s official order in this matter

        Having reviewed the record and parties’ arguments, as stated on the record,
        IT IS ORDERED the motion for an interim order approving the use of cash collateral is GRANTED, for 30
days from the hearing;
        IT IS ORDERED in the event CARE loan funds are provided; those funds will be used ahead of cash
collateral consistent with the Care loan provisions;
        IT IS ORDERED only the critical and necessary expenses shall be paid within the next 30 days;
        IT IS FURTHER ORDERED Debtor shall provide weekly reports to CoBank, under the terms of the loan
documents;
        IT IS FURTHER ORDERED any MPSC Inc’s property is not considered cash collateral nor subject to
post-petition replacement liens;
        IT IS FINALLY ORDERED the court shall schedule a second interim telephonic hearing within 30 days by
separate order, with competing proposed orders submitted to the court, at least three business days prior to the
hearing.

                                                                     BY THE COURT:


                                                                                                    4/15/2020

                                                                     Honorable Cathleen D. Parker
